                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re Dealer Management Systems Antitrust
Litigation, MDL 2817
                                                      No. 1:18-CV-864

This document relates                                 Hon. Robert M. Dow, Jr.
to: ALL ACTIONS
                                                      Magistrate Judge Jeffrey T. Gilbert


                STIPULATED AMENDED CASE MANAGEMENT ORDER

       As discussed with the Court during the parties’ February 27, 2019 motion and status hear-

ing before Magistrate Judge Gilbert and subject to the statements made by the Court and the parties

during that hearing, the parties have stipulated to the following proposed amended schedule for

the completion of fact and expert discovery, Daubert motions, and dispositive motions.

       IT IS HEREBY ORDERED that the Case Management Order (Dkt. 166) applicable to all

actions consolidated in this MDL is amended in part with regard to the following deadlines:

                              EVENT                                 DATE

 A. DISCOVERY (ALL PARTIES)

     1. Deadline to Complete Fact Discovery                         April 30, 2019
     2. Opening Merits Expert Reports                               July 1, 2019
     3. Rebuttal Merits Expert Reports                              September 3, 2019
     4. Reply Merits Expert Reports                                 October 3, 2019
     5. Deadline to Complete Expert Depositions                     November 4, 2019
 B. DAUBERT MOTIONS (ALL PARTIES)
     6. Deadline for Daubert Motions                                November 4, 2019
     7. Deadline for Responses in Opposition to any Daubert         December 16, 2019
        Motions
     8. Deadline for Replies in Support of any Daubert Motions January 21, 2020
                            EVENT                                     DATE

C. DISPOSITIVE MOTIONS (ALL PARTIES)
   9. Deadline for Dispositive Motions                                November 18, 2019
   10. Deadline for Responses in Opposition to any Disposi-           January 13, 2020
       tive Motions
   11. Deadline for Replies in Support of any Dispositive Mo-         February 3, 2020
       tions

STIPULATED AND AGREED:



/s/ Derek T. Ho                                      /s/ Peggy J. Wedgworth
Derek T. Ho                                          Peggy J. Wedgworth
Michael N. Nemelka                                   Elizabeth McKenna
KELLOGG, HANSEN, TODD,                               Milberg Tadler Phillips Grossman LLP
FIGEL & FREDERICK, PLLC                              One Pennsylvania Plaza, 19th Floor
1615 M Street, N.W., Suite 400                       New York, NY 10119
(202) 326-7900                                       (212) 594-5300
Washington, D.C. 20036                               pwedgworth@milberg.com
dho@kellogghansen.com                                emckenna@milberg.com
mnemelka@kellogghansen.com
                                                     Interim Lead Counsel for the Dealership
Counsel for Authenticom, Inc.; Cox                   Plaintiffs
Automotive, Inc., Autotrader.com, Inc., Dealer
Dot Com, Inc., Dealertrack, Inc., Homenet,
Inc., Kelley Blue Book Co., Inc., vAuto, Inc.,
Vinsolutions, Inc., and XTime, Inc.; Loop,
LLC, d/b/a AutoLoop on behalf of itself and
all others similarly situated; and Motor Vehi-
cle Software Corp.




                                                 2
/s/ Britt M. Miller                          /s/ Aundrea K. Gulley
Britt M. Miller                              Aundrea K. Gulley
Matthew D. Provance                          Brian T. Ross
MAYER BROWN LLP                              GIBBS & BRUNS LLP
71 South Wacker Drive                        1100 Louisiana Street, Suite 5300
Chicago, IL 60606                            Houston, TX 77002
(312) 782-0600                               (713) 751-5258
bmiller@mayerbrown.com                       agulley@gibbsbruns.com
mprovance@mayerbrown.com                     bross@gibbsbruns.com

Mark W. Ryan                                 Michael P.A. Cohen
MAYER BROWN LLP                              SHEPPARD MULLIN RICHTER & HAMPTON, LLP
1999 K Street NW                             2099 Pennsylvania Ave., NW, Suite 100
Washington, DC 20006                         Washington, DC 20006
(202) 263-3000                               (202) 747-1900
mryan@mayerbrown.com                         mcohen@sheppardmullin.com

Counsel for Defendants CDK Global, LLC       Counsel for Defendant The Reynolds and Reyn-
and Computerized Vehicle Registration        olds Company




                                              SO ORDERED:



 DATED: April 3, 2019                         ____________________________________
                                              Hon. Robert M. Dow, Jr
                                              UNITED STATES DISTRICT COURT JUDGE




                                         3
                                 CERTIFICATE OF SERVICE

         I, Britt M. Miller, an attorney, hereby certify that on March 5, 2019, I caused a true and
correct copy of the foregoing STIPULATED AMENDED CASE MANAGEMENT ORDER,
to be filed and served electronically via the court’s CM/ECF system. Notice of this filing will be
sent by e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the court’s CM/ECF System.

                                               /s/ Britt M. Miller
                                               Britt M. Miller
                                               MAYER BROWN LLP
                                               71 South Wacker Drive
                                               Chicago, IL 60606
                                               Phone: (312) 782-0600
                                               Fax: (312) 701-7711
                                               E-mail: bmiller@mayerbrown.com
